Per Curiam.

The facts of this case are sufficiently stated in the order under appeal which will be reported. Our consideration of it has been confined to the sole issue made by appellant’s one exception, the gist of which we quote, as follows: “* * * the Court was without jurisdiction in that the summons and complaint were not served on appellant, while confined in the State Penitentiary, by the Sheriff of Richland County or the Superintendent of the State Penitentiary.”
*298The contention is without merit for the reasons stated in the order. It is affirmed and adopted as the judgment of this court. All of the authorities cited by appellant in his brief have been carefully examined and none sustains the exception.